SLR:KMA; 2018V00809

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

TY CLEVENGER,

                                      Plaintiff,                       NOTICE OF MOTION
         -against –
                                                                       Civil Action No. 18-CV-01568
U.S. DEPARTMENT OF JUSTICE,
FEDERAL BUREAU OF INVESTIGATION,                                       (Bloom, M.J.)
and NATIONAL SECURITY AGENCY,

                                      Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

         PLEASE TAKE NOTICE that upon the pleadings, Defendants’ Statement Pursuant to

Local Civil Rule 56.1, Defendants’ Notice to Pro Se Litigant Who Opposes a Motion for

Summary Judgment, the Declaration of Gail Brodfeuhrer dated May 6, 2019 and the exhibits

annexed thereto, the Declaration of Kevin G. Tiernan dated June 7, 2019 and the exhibits

annexed thereto, the Declaration of David M. Hardy dated October 3, 2018 and the exhibits

annexed thereto, the Second Declaration of David M. Hardy dated July 29, 2019 and the

exhibits annexed thereto, the Declaration of Steven E. Thompson dated June 14, 2019 and the

exhibits annexed thereto, the Memorandum of Law in Support of Defendants’ Motion for

Summary Judgment, and Defendants’ Statement of Compliance with Local Civil Rule

Defendants         U.S.      DEPARTMENT                 OF       JUSTICE,   FEDERAL     BUREAU        OF

INVESTIGATION, and NATIONAL SECURITY AGENCY, will move before the Honorable

Lois Bloom, United States Magistrate Judge of the Eastern District of New York, at the United

States Courthouse, 225 Cadman Plaza, Brooklyn, New York, upon submission, unless a date
and at a time for oral argument are set by the Court, for judgment on the pleadings pursuant to

Fed. R. Civ. P. 56 dismissing this action and for such other and further relief as the Court

deems just and proper.

Dated: Brooklyn, New York                          Respectfully submitted,
       July 29, 2019                               RICHARD P. DONOGHUE
                                                   UNITED STATES ATTORNEY
                                                   Eastern District of New York
                                                   Attorney for Defendants
                                                   271-A Cadman Plaza East, 7th Floor
                                                   Brooklyn, New York 11201


                                           By:     s/Kathleen A. Mahoney
                                                   KATHLEEN A. MAHONEY
                                                   Assistant U.S. Attorney
                                                   (718) 254-6026/7000
                                                   kathleen.mahoney@usdoj.gov


TO:    Ty Clevenger
       Plaintiff Pro Se
       P.O. Box 20753
       Brooklyn, New York 11202-0752
                            DECLARATION OF SERVICE

      Kathleen A. Mahoney hereby declares and states as follows:

      That on the 29th day of July, 2019, I served these documents by First Class Mail

                                    Notice of Motion

                            Defendants’ Statement Pursuant to
                                 Local Civil Rule 56.1

                        Defendants’ Notice to Pro Se Litigant
                     Who Opposes a Motion for Summary Judgment

                             Declaration of Gail Brodfeuhrer

                             Declaration of Kevin G. Tiernan

                              Declaration of David M. Hardy

                         Second Declaration of David M. Hardy

                           Declaration of Steven E. Thompson

                           Memorandum of Law in Support of
                       Defendants’ Motion for Summary Judgment

                          Defendants’ Statement of Compliance
                               with Local Civil Rule 7.2

on

                                      Ty Clevenger
                                    Plaintiff Pro Se
                                    P.O. Box 20753
                            Brooklyn, New York 11202-0752


Dated: Brooklyn, New York
       July 29, 2019

s/Kathleen A. Mahoney
Kathleen A. Mahoney
